The warrant should have been made returnable before the police court of Pittsfield. The justice of the peace who issued it had no authority to make it returnable elsewhere, and no justice of the peace had jurisdiction of the action within the town of Pittsfield. "Writs and proceedings in civil actions shall not be made returnable before a justice of the peace within any town or city having a police court, but shall be returnable and returned in said town or city only, before said court." G. L., c. 215, s. 7. "Police courts have the same jurisdiction as justices of the peace *Page 62 
have in their county, . . . and exclusive cognizance of all crimes and offences committed within the town in which such court is established, so far as justices of the peace have jurisdiction." G. L., c. 252, s. 8. Warrants in criminal proceedings, issued by a police court or by any justice within a town in which a police court is established, must be made returnable before such police court, and not elsewhere. G. L., c. 252, s. 11. Under these provisions of the statutes, all actions, civil and criminal, so far as justices of the peace have jurisdiction, triable in towns or cities where a police court is established, must be tried before such police court, and not elsewhere. The establishment of a police court suspends the jurisdiction of justices of the peace as to all actions, civil and criminal, triable in the town where such court is established. The police court of Pittsfield was legally established. State v. Varrell,58 N.H. 148.
Proceeding dismissed.
ALLEN, J., did not sit: the others concurred.